Cardona, P.J.
Appeals (1) from an order of the Family Court of Delaware County (Becker, J.), entered September 2, 2008, which granted petitioner’s application, in proceeding No. 1 pursuant to Social Services Law § 358-a, for approval of an instrument transferring custody of respondents’ child to petitioner, and (2) from an order of said court, entered February 11, 2009, which granted petitioner’s application, in proceeding No. 2 pursuant to Family Ct Act article 10-A, to extend the placement of the subject child.
Respondent Edward S., who is the father of Kyle S. (born in 1991), appeals from two orders of Family Court which, respectively, granted petitioner’s application for approval of Kyle’s placement in petitioner’s custody by his mother, respondent Kelly S., and subsequently continued Kyle’s placement in foster care. In light of the fact that the child has since attained the age of 18 (see Matter of Shontae R., 48 AD3d 1006 [2008]) and has consented to his continued placement, these appeals have been rendered moot and must be dismissed.
Rose, Stein, McCarthy and Garry, JJ., concur. Ordered that the appeals are dismissed, as moot, without costs.